Citation Nr: 0920240	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Propriety of severance of service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to September 1972.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2002 rating decision of the Los Angeles, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The Veteran has diabetes.  

2.  The probative evidence of record does not lead to the 
undebatable conclusion that the Veteran did not serve in 
Vietnam.  


CONCLUSION OF LAW

The RO's initial grant of service connection for diabetes was 
not clearly and unmistakably erroneous and severance thereof 
was improper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's personnel records show that he was stationed in 
Thailand from June 1968 to June 1969 and was part of the 
Vietnam Air Offensive Phase II.  His duty title was Inventory 
Management Supervisor.  

In an April 2002 rating decision the RO granted service 
connection for diabetes on the basis that the Veteran had 
served in Vietnam and that the medical evidence shows that he 
had diabetes.  

In a subsequent May 2002 decision the RO proposed to sever 
service connection for diabetes.   Then, in the December 2002 
rating decision the RO did sever service connection, finding 
that the evidence of record showed that the Veteran did not 
serve in Vietnam.  

At a May 2004 informal conference, the Veteran reported that 
while he was stationed in Thailand he was sent to Vietnam for 
temporary duty (TDY) for a few days in July 1968.  He 
provided documents showing that he had attempted to obtain 
copies of his pay stubs, travel orders and orders that would 
show temporary duty.  These documents were either destroyed 
or no longer available, however.  The Veteran's 
representative indicated that the morning reports from the 
Veteran's unit had not been requested and that these records 
might indicate personnel changes and duty assignments, 
including the Veteran's TDY to Vietnam. 

In a February 2005 letter, the Center for Unit Records 
Research (CURR) indicated that it was unable to verify 
whether or not the Veteran served on TDY to Vietnam.  
 
A July 2005 communication from the National Personnel Records 
Center (NPRC) indicates that the NPRC did not have morning 
reports for 1968.  

In an August 2005 statement the Veteran indicated that the 
airport manifest to and from Bangkok to Saigon and also money 
exchange logs might show some record of his TDY to Vietnam.  

In a separate August 2005 statement the Veteran indicated 
that his TDY in 1968 sent him to Don Muang airbase and then 
to Tan San Nhut airbase, as part of his aircraft supply 
function.

In a May 2006 letter the Defense Finance and Accounting 
Service indicated that they were unable to verify that the 
Veteran performed service in Vietnam between February 1952 
and September 1972 because Master Military Pay Account 
Records could not be found or were missing.  The agency noted 
that TDY travel vouchers were only maintained for 5 years and 
then destroyed.  

In a June 2006 letter the NPRC indicated that it did not find 
any TDY orders in the Veteran's file.  It also indicated that 
passenger lists that might show the Veteran's trip to Vietnam 
were not a matter of record.

A May 2007 letter from the Air Force Historical Research 
Agency indicated that it was not able to locate specific TDY 
records that stated that the Veteran was sent to TDY in 
Vietnam.  The agency noted that this was quite normal, 
however, as the TDY records were not kept as permanent 
historical documents and were given a designated destruction 
date of 6 years after issue.  The agency did officially state 
that the 8th Tactical Fighter Wing and its squadrons did 
operate in North and South Vietnam during July 1968 and that 
this was usually accomplished by TDYs.  

At his May 2009 Board hearing the Veteran again indicated 
that he went on TDY to Vietnam in July 1968.  

In a July 2007 letter the Air Force Personnel Center 
indicated that there were no documents stored there that 
would help establish the Veteran's presence in Vietnam in 
June 2007.  The letter suggested that the Veteran search for 
a unit history on the 8th Tactical Fighter Wing or 8th Supply 
Squadron to see if either history might mention the Veteran 
by name as going on TDY to Vietnam. 

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include 
diabetes) to a degree of 10 percent or more at any time after 
service, the veteran is entitled to service connection even 
though there is no record of such disease during service.  
38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  
38 C.F.R. § 3.105(d) (2008).  

Once service connection has been granted, 38 C.F.R. § 
3.105(d) provides that it can be withdrawn, but only after 
certain procedural safeguards have been complied with and the 
Secretary overcomes a high burden of proof.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  In effect, this 
section) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.  38 C.F.R. § 3.105(d).   

IV.  Analysis

At the outset the Board notes that before service connection 
may be severed, VA must meet an extremely high burden of 
proof.  As mentioned above, the evidence must establish that 
the grant of service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d).    In other words, the 
evidence must be undebatable that the Veteran did not meet 
the criteria for an award of service connection.  This is a 
much higher burden of proof than that which is necessary for 
simply denying a veteran's affirmative claim for service 
connection.  In the latter case, all that is essentially 
required is that the evidence show that it is less likely 
than not that the Veteran meets the service connection 
criteria (i.e. that the preponderance of the evidence is 
against the service connection claim).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In the instant case, it is clearly established that the 
Veteran has diabetes.  Thus, as his claim for service 
connection is based on Agent Orange exposure, the only 
remaining question is whether he actually served in Vietnam.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In this regard, the 
record does not contain any actual documentation that the 
Veteran served in Vietnam, with his personnel records only 
establishing that he was stationed in Thailand and other 
locations overseas.  The Veteran has provided reasonable 
testimony that he went on TDY to Vietnam in July 1968.  
Consequently, in the absence of any specific evidence, which 
actually disproves this testimony, or renders it entirely 
non-credible, the Board cannot find that it is undebatable 
that the Veteran did not go on TDY to Vietnam in July 1968.  
Accordingly, as it is affirmatively shown that the Veteran 
has diabetes, and as there is not clear and unmistakable 
evidence that the Veteran did not have service in Vietnam, 
severance of service connection for diabetes is not 
warranted.  38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309.    


ORDER

Severance of service connection for diabetes was improper and 
service connected compensation for diabetes is restored.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


